Citation Nr: 0913185	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1968, and from July 1971 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently service-connected for status post 
knee replacement, rated as 30 percent disabling; diabetes 
mellitus with erectile dysfunction, rated as 20 percent 
disabling; hypertension, rated as 10 percent disabling; left 
shoulder injury, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; coronary artery disease 
associated with diabetes, rated as 10 percent disabling; and 
bilateral hearing loss, hemorrhoids, and a left elbow scar, 
all rated as noncompensably disabling.  

The Veteran has a combined disability rating of 60 percent.  
He therefore does not meet the minimum schedular criteria for 
a total rating based on unemployability as required by 
38 C.F.R. § 4.16(a).  

If these percentage requirements are not met, but the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
Director of the VA Compensation and Pension Service may award 
TDIU.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on 
this basis in the first instance.  Bowling v. Principi, 15 
Vet. App. 1 (2001).

The Veteran was provided VA examinations for his service-
connected coronary artery disease, diabetes, and right knee 
disability in April 2007, however, the examiner only noted 
that the Veteran was currently unemployed and did not provide 
an opinion as to whether the Veteran was capable of securing 
or maintaining gainful employment.  

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service- connected 
disabilities have on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2007).  Such an opinion has not yet 
been obtained, but is needed in light of the Veteran's 
contentions and the fact that he is unemployed. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who performed the Veteran's 
April 2007 examination.  The examiner 
should acknowledge review of the claims 
folder.  If the previous examiner is not 
available, the claims folder and a copy 
of this remand should be provided to a 
physician with the necessary expertise to 
render a medical opinion in this case.  
Any recommended additional examinations 
should be provided.

The examiner should proffer an opinion as 
to whether the Veteran's service 
connected disabilities together render 
him in capable of securing and 
maintaining substantially gainful 
employment consistent with his education 
and occupational experience.  The 
examiner should provide a rationale for 
this opinion.

2.  If evidence of unemployability due to 
service-connected disabilities is 
received, and the Veteran does not meet 
the percentage requirements for TDIU, the 
claim should be referred to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 4.16(b), for 
assignment of an extraschedular rating. 

3.  If the benefits sought on appeal are 
not fully granted, the AMC or RO should 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

